Opinion issued June 18, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00056-CV
____________

IN THE INTEREST OF J.P.B. AND H.A.B.



On Appeal from the County Court at Law
Washington County, Texas
Trial Court Cause No. CCCL5682



MEMORANDUM  OPINION
	Appellant John Boerschig has filed a motion to dismiss the appeal.  More than
10 days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.